 572DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Union of Operating Engineers,Local No. 428 ofArizona, AFL-CIOandEts-Hokin Corporation and Interna-tional Brotherhood of Electrical Workers,Local769, AFL-CIO,Party to the DisputeInternational Brotherhood of ElectricalWorkers,Local 769,AFL-CIOandEts-Hokin Corporation and International Unionof Operating Engineers,Local No. 428 of Arizona,AFL-CIO,Party to the Dispute.CasesNos. 28-CD-60 and f8-CD-61.June 25,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, as amended, following separate charges filedOctober 12 and November 13, 1964, by Ets-Hokin Corporation, hereincalled Ets-Hokin or the Employer, alleging that International Unionof Operating Engineers, Local No. 428 of Arizona, AFL-CIO, hereincalled Operating Engineers, and International Brotherhood of Elec-tricalWorkers, Local 769, AFL-CIO, herein called IBEW, had eachviolated Section 8(b) (4) (D) of the Act by engaging in conduct toforce or require the Employer to assign certain disputed work toemployees represented by it.Pursuant to notice, a consolidated hear-ing was held before Hearing Officer Samuel Slaff on December 17 and18, 1964.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. The rulings of the HearingOfficer made at the hearing are free from prejudicial error and arehereby affirmed.The Employer, Operating Engineers, and IBEWfiled briefs with the National Labor Relations Board which have beenduly considered.Pursuant to the provisions of Section 3(b) of the Act, as amended,the Board has delegated its powers in connection with this proceedingto a three-member panel [Chairman McCulloch and Members Fan-ning and Brown].Upon the entire record in these cases, the Board makes the followingfindings :1.The business of the EmployerAll the parties stipulated that the Employer, a California corpora-tion, is engaged as prime contractor in the construction and erecting ofa 345 kv. electric power transmission line from Glen Canyon Dam,Arizona, to Flagstaff, Arizona, pursuant to a contractin excess of$1 million between the Employer and theBureauof Reclamation, anagency of the United States Government. During 1964, the Employer,153 NLRB No. 31. INT'L UNION OF OPERATING ENGINEERS, NO. 428, ETC.573in performance of its work on this transmission line, purchased mate-rial, supplies, and equipment from outside the State of Arizona costingin excess of $50,000.The parties agree, and we find, that the Employeris engaged in commerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies of the Act to assertjurisdiction herein.2.The labor organizations involvedThe parties stipulated, and we find, that Operating Engineers andIBEW are labor organizations within the meaning of Section 2(5) ofthe Act.3.The disputeA. Background factsEts-Hokin, under contract from the United States Bureau of Recla-mation, is engaged in the construction of a 345 kv. electrical transmis-sion line between Glen Canyon Dam and Flagstaff, Arizona.' Con-struction work on line 2 is carried out in four basic phases : (1) Theclearing of the right-of-way and building of access roads; (2) theso-called "footings" operation, which involves excavating holes fortower foundations, pouring the concrete tower foundations and foot-ings, and backfill operations; (3) the erection of the steel towers; and(4) the attachment of insulators to, and the stringing of wire from, thetowers.The instant dispute involves part of the work performed inthe footings operations. Specifically, it includes the drilling and exca-vation of the holes for the tower footings prior to the pouring of theconcrete footings, and also the backfilling, tamping, and cleanup workdone after the footings have been poured. The work in dispute is per-formed primarily by power-driven equipment; both Operating Engi-neers and IBEW claim their members are entitled to operate andmaintain that equipment.When Ets-Hokin began operations on line 2, it also was performingwork on two other major projects in the State of Arizona for theUnited States Bureau of Reclamation, a powerhouse and switchyard atGlen Canyon, Arizona, and a 345 kv. electrical transmission line fromGlen Canyon, Arizona, to Pinnacle Peak, Arizona .2 The latter proj-ect, line 1, involves work virtually identical with the work being per-formed on line 2.The footings work in dispute on line 2 was performed by OperatingEngineers on line 1. Before the footings operation on line 2 was begun,Operating Engineers, whose members had just completed this workon line 1, and IBEW both notified the Employer that they expectediHereinafter referred to as line 2.2 Hereinafter referred to as line 1. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDassignment of the disputed work to their respective members.OnOctober 7, 1964, Operating Engineers informed Ets-Hokin, by letter,that any assignment of the disputed work to members of anotherunion would be treated as a breach of contract and that it intended totake such action as would be necessary to remedy the breach, includingpicketing and striking of Ets-Hokin's operations.On October 30,1964, Ets-Hokins was informed by Joseph Housley, business agent forIBEW, that unless the disputed work was assigned to IBEW mem-bers, it would not furnish any employees to the project.Thereafter,in a 10 (1) injunction proceeding in the United States District Courtfor the District of Arizona,3 Operating Engineers and IBEW enteredinto a stipulation by which they agreed to refrain from engaging inpicketing, threats, restraint or coercion of Ets-Hokin with an objectof forcing Ets-Hokin to assign the disputed work to their respectivemembers, pending the issuance of a final Board Order disposing of theissue.After this stipulation, the Employer assigned the work in ques-tion to IBEW.B. Contentions of the partiesOperating Engineers contends that the work in dispute is identicalwith that which its members have traditionally performed in outsideconstruction work, and cannot be considered electrical work. It alsoasserts that the disputed work is covered by its contract withEts-Hokin and that, as this agreement predated and was in effect atthe time Ets-Hokin contractually assigned the work to IBEW, Oper-ating Engineers has a preemptive contractual right to the work indispute.IBEW contends that the work in question is electrical in nature andcommonly performed by IBEW members. It cites such factors asarea practice, Employer practice, and assignment as overwhelminglyfavoring its claim. It also argues that other factors normally con-sidered by the Board either favor IBEW or are inconclusive.The Employer takes the position that the members of both Operat-ing Engineers and IBEW are qualified to perform the disputed workat approximately the same cost to the Company, but that for good andsufficient business reasons, it assigned the disputed work to IBEWmembers and, inasmuch as area practice, and contractual claims seem-ingly favor IBEW, the assignment should not be disturbed.C. Applicability of the statuteThe -charges, which were duly investigated by the Regional Direc-tor, allege violations of Section 8(b) (4) (D) of the Act by OperatingEngineers and IBEW, respectively. The Regional Director was satis-.'Henderson, Regional Director vLocal 769,(Civil No. 5347 Phx)Henderson,Regional Director V. Operating Engineers,Local 428, (Civil No. 5343 Phx). INT'L UNION OF OPERATING ENGINEERS, NO. 428, ETC.575fled upon the basis of such investigation that therewas reasonablecause tobelieve that the violations had been committed and directedthat a consolidated hearing be held in accordance with Section 10(k)of the Act.The undisputed record evidence establishes that Operating Engi-neers threatened to picket and strike the Employer unless the disputedwork was assigned to its members. The record also establishes a threatby IBEW to refuse to furnish employees to the project, if the disputedwork was not assigned to IBEW members. Accordingly, on the basisof the entire record, we find there a reasonable cause to believe thatviolations of the Act have occurred and that the dispute is properlybefore the Board for determination.D. Merits of the disputeSection 10(k) of the Actrequiresthe Boardto make an affirmativeaward of disputed work after giving due consideration to the variousrelevant factors; andthe Board has held thatits determination in ajurisdictional dispute case is an act ofjudgment basedupon commonsense and experience and a balancing of such factors .41.Skills involvedThe drilling and excavation of holes for tower footings and the back-fill, tamping, and cleanup work performed in the footings operation isdone primarily by the use of various types of power equipment, whichrequire a certain degree of skill on the part of the operator. From therecord, it is evident that both Operating Engineers and IBEW havemembers who are experienced in the operation of such equipment andpossess the requisite skill to perform the work in question.2.Collective-bargaining agreementsOperating Engineers and IBEW both claim a contractual right tothe disputed work. In July 1962, Ets-Hokin received notice to proceedon two separate projects located in the State of Arizona-the power-house and switchyard at Glen Canyon and line 1. Thereafter, in con-nection with the work on the Glen Canyon project, Ets-Hokin enteredinto a collective-bargaining agreement with Operating Engineers onSeptember 27,1962, which by its terms was effective until May 31, 1965.This agreement extends coverage to construction work on all electrictransmission line projects in the State of Arizona, and awards toOperating Engineers jurisdiction over the various types of power4N.L.R B. v. Radio & Television Broadcast Engineers Union, Local 1212, InternationalBrotherhood of Electrical Workers (Columbia Broadcasting System),364 U.S. 573 ;In-ternationalAssociation of Machinists, Lodge No 1743, AFL-CIO (J. A Jones Construc-tionCompany),135 NLRB 1402 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment used in the preparation of footings.When Ets-Hokinbegan work on line 1, it subcontracted the preparation of the footingsto Pratt, a contractor who employed Operating Engineers to do thework.5 In July 1963, when the footings work on line 1 was 50 percentcomplete, Ets-Hokin dismissed Pratt and completed the footingswork itself observing all the terms and conditions of its agreementwith Operating Engineers.The footings on line 1 were completedon September 28, 1964.Meanwhile, on April 9, 1963, Ets-Hokin entered into a collective-bargaining agreement with IBEW which was effective until June 20,1964.This agreement covered,inter alia,the "digging and backfillingof holes for poles, anchors, and transmission tower foundations (byhand or mechanical equipment) . . . ." At the expiration of this con-tract, the parties agreed to extend the contract by mutual consent andthis condition prevailed until November 30, 1964, when the partiesentered into a new agreement and a supplementary agreement with atermination date of June 20, 1965, which also provides that the workhere in dispute is to be performed by IBEW members. Pursuant tothis agreement, the work in dispute on line 2 was assigned to IBEWmembers in early December 1964.It appears that both Operating Engineers and IBEW have con-tractual bases for their respective claims to the disputed work.Accordingly, we find that this factor favors neither.3.Area practiceElectric transmission or distribution lines are of two basic types:those using steel towers, such as lines 1 and 2, and the more commonpole line variety on which a wooden or metal pole is used. The foot-ings operation on both types is similar.The record establishes that there have been approximately 15 steeltower lines constructed in the State of Arizona.On all but three ofthese projects, the footings work in dispute was performed by IBEWmembers; on the remaining three, including line 1, Operating Engi-neers' members did the work.With respect to the pole line variety,the testimony indicates that several thousand such lines have beenconstructed in the State of Arizona and that the footings work on suchprojects has been performed almost exclusively by IBEW members.4.Company practiceThe record shows that Ets-Hokin regularly performs contracts forthe construction of various types of electric transmission and distribu-tion lines, and that its past practice has been to employ IBEW mem-sUnder the terms of the agreement between Ets-Hokin and OperatingEngineers, Ets-Hokin was required to see that its subcontractors observe the agreement. INT'L UNION OF OPERATING ENGINEERS, NO. 428, ETC.577bers for the footings work in dispute. So far as the record indicates,the sole exception to this practice was in connection with the workperformed on line 1.5.Efficiency of operationThe evidence is undisputed that the members of both OperatingEngineers and IBEW are capable of performing the disputed workin a satisfactory manner, and at about the same cost to the Employer.6.Employer assignmentWhen called upon to make its assignment of the disputed work, theEmployer found that the usual business reasons for making a selectionwere not present.Both unions were asserting contractual claims tothe work, each possessed members having the requisite skills, and thecost to the Company was approximately the same in either case. Inview of this, the Employer decided to make its assignment based uponthe effect an award to either union would have on employee morale.On this basis, Ets-Hokin concluded that inasmuch as 80 percent of thetotal work on line 2 was to be performed by IBEW employees, theassignment of the disputed work should be made in favor of theemployees represented by the union.CONCLUSIONS AS TO THE MERITS OF THE DISPUTEUpon consideration of all pertinent factors in this case, we shallassign the disputed work to employees represented by the IBEW.Wehave given weight to the evidence that the predominant area and com-pany practice has been to assign such work to electricians and thatthe Employer's assignment was consistent with these practices, whilesuch factors as skills, efficiency of operation, and contractual rightscan be said to have equally supported the claims of both unions. Inmaking this determination, which is limited to the particular contro-versy which gave rise to this proceeding, we arc-assigningthe disputedwork to employees of the Employer who are represented by IBEWbut not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following Determination of Dispute.1.Employees currently represented by International Brotherhoodof ElectricalWorkers, Local 769, AFL-CIO, are entitled to performthe drilling and excavation, backfilling, tamping, and cleanup work796-027-66-vol. 15 3- 3 8 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDin connection with the preparation of tower footings on Ets-Hokin'selectric transmission line 2, located between Glen Canyon Dam andFlagstaff, Arizona.2. International Union of Operating Engineers, Local No. 428 ofArizona, AFL-CIO, is not entitled, by means proscribed by Section8(b) (4) (D) of the Act, to force or require Ets-Hokin Corporation,to assign the aforementioned work to its members,3.Within 10 days from the date of this Decision and Determinationof Dispute, International Union of Operating Engineers, Local No.428 of Arizona, AFL-CIO, shall notify the Regional Director forRegion 28, in writing, whether or not it will refrain from forcing orrequiring Ets-Hokin Corporation, by means proscribed by Section8(b) (4) (D), to assign the work in dispute to employees representedby Operating Engineers rather than to employees represented byIBEW.Chrysler Corporation(Lyons Trim Plant)1andInternationalUnion,United Automobile,Aerospace and Agricultural Im-plement Workers of America(UAW) AFL-CIO, PetitionerChrysler Corporation(Lyons Trim Plant)andEmployees ofChrysler Corporation,Lyons Trim Plant,PetitionerandUphol-sterers' InternationalUnion of North America, AFL-CIO(through its agent,Upholstering Spring and Bedding WorkersUnion,Local 600) 2 and Chrysler Trim Division Workers Inde-pendent Union:CasesNos.7-RC-67464 and 7-RD-611.June 25,1965DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerMilton Fischer.The Hearing Officer's rulingsmade at the hearingare freefrom prejudicial error and are hereby affirmed.i The name of the Employer appears in the caption as amended at the hearing.2Upholsterers'International Union of North America,AFL-CIO (through its agent,Upholstering Spring and Bedding Workers Union, Local 600), hereinafter called Local 600,intervened at the hearing in Case No.7-RD-611 on the basis of its contractual interestwith the Employer.The name of Local 600 appears in the caption as amended at thehearing.3Chrysler Trim Division Workers Independent Union,hereinafter called the IndependentUnion,is composed of substantially the same employees on whose behalf the petition inCase No. 7-RD-611 was filed,and was permitted to intervene at the hearing in thatcase on the basis of an adequate showing of interest in furtherance of its desire to appearon the ballot should an election be scheduled.4During the hearing, the Employer and Petitioner in Case No.7-RC-6746 agreed toenter into a stipulation for certification for consent election in an agreed-upon appropriateunit and all other parties stipulated the appropriateness of, and disclaimed any interestin, this unit.Thereafter,in the absence of any objection thereto, the Hearing Officergranted a motion to sever Case No. 7-RC-6746 from Case No. 7-RD-611, and the hearingthen proceeded with respect to the issues raised in Case No.7-RD-611.153NLRB No. 48.